COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                              §
 ReadyOne Industries, Inc.,                                  No. 08-15-00157-CV
                                              §
                              Appellant,                        Appeal from the
                                               §
 v.                                                           346th District Court
                                              §
 Iveth Rodriguez Lopez,                                    of El Paso County, Texas
                                               §
                              Appellee.                      (TC# 2014-DCV1252)
                                               §

                                             §
                                           ORDER

     The Court GRANTS the Appellee’s third motion for extension of time to file the brief until
                                         '
November 6, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                          '
APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Alejandro Acosta, III, the Appellee’s Attorney,

prepare the Appellee’s brief and forward the same to this Court on or before November 6, 2015.

       IT IS SO ORDERED this 16th day of October, 2015.

                                            PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.
(Hughes, J., not participating)